Opinions of the United
1997 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-29-1997

Lambert v. Blackwell
Precedential or Non-Precedential:

Docket 97-1281,97-1283,97-1287




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1997

Recommended Citation
"Lambert v. Blackwell" (1997). 1997 Decisions. Paper 283.
http://digitalcommons.law.villanova.edu/thirdcircuit_1997/283


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1997 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
    United States Court of Appeal For the Third Circuit


   The following is the text of 5 orders which were entered in Lambert v. Blackwell,
3rd Cir. Nos. 97-1281, 97-1283 & 97-1287, on December 29, 1997:

                                           August 6, 1997

      UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

             No. 97-1281, 97-1283 & 97-1287

              LISA MICHELLE LAMBERT
                   v.
         CHARLOTTE BLACKWELL, etc., et al., Appellants
          (E.D. PA Civil No. 96-cv-06244 (SD))

Present: Mansmann, Greenberg & Alarcon, Circuit Judges

    1) Motion by Appellee Lisa Michelle Lambert to dismiss appeal,
       with memorandum in support.

     2) Response by Appellants Charlotte Blackwell, et al. in
       opposition to motion by Appellee Lisa Michelle Lambert to
       dismiss appeal, with memorandum in support.

     3) Copy of Court's Order dated June 5, 1997 referring the above
       to the merits panel.



                           Gayle Burr 597-1089
                           Case Manager GAS


Listed on the Merits for Tuesday, October 21, 1997
                         ORDER

The foregoing motion to dismiss the appeal is denied.

                           By the Court,
                           /s/ Carol Los Mansmann
                           Circuit Judge

Dated: December 29, 1997
                                        August 6, 1997

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


            Nos. 97-1281, 97-1283 and 97-1287

              LISA MICHELLE LAMBERT
                   v.
         CHARLOTTE BLACKWELL, etc., et al., Appellants
          (E.D. PA Civil No. 96-cv-06244) (SD)


Present: Mansmann, Greenberg & Alarcon, Circuit Judges


    1) Motion by Appellee Lisa Michelle Lambert to expand record to
       include portions of deposition testimony.

     2) Copy of Clerk's Order dated July 9, 1997 referring the above
       to the merits panel.

     3) Response by Appellants Charlotte Blackwell and Attorney General
       of Pennsylvania in opposition to motion by Appellee Lisa Michelle
       Lambert to expand record to include portions of deposition testimony.

     4) Motion by Appellee Lisa Michelle Lambert to strike footnote 2
       from Memorandum by Appellants Charlotte Blackwell and Attorney
       General of Pennsylvania in opposition to motion to expand record
       to include portions of deposition testimony.

    5) Response by Appellants Charlotte Blackwell and Attorney General
       of Pennsylvania in opposition to motion by Appellee Lisa Michelle
       Lambert to strike footnote 2 from Memorandum in opposition to motion
       to expand the record to include portions of deposition testimony.


                            Gayle Burr 597-1089
                          Case Manager GAS

Listed on the Merits for Tuesday, October 21, 1997
                         ORDER


The foregoing two motions are denied.
                                By the Court,


                           /s/ Carol Los Mansmann
                           Circuit Judge

Dated: December 29, 1997
                                         August 6, 1997

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT



            Nos. 97-1281, 97-1283 and 97-1287

              LISA MICHELLE LAMBERT
                   v.
         CHARLOTTE BLACKWELL, etc., et al., Appellants
          (E.D. PA Civil No. 96-cv-06244) (SD)


Present: Mansmann, Greenberg & Alarcon, Circuit Judges


    1) Motion by Appellants to file Volume 30 of the Appendix under seal.

    2) Copy of Clerk's order dated June 3, 1997, referring above motion to
     to the merits panel.


                             Gayle Burr 597-1089
                           Case Manager GAS

Listed on the Merits for Tuesday, October 21, 1997
                         ORDER

The foregoing motion is granted.


                                   By the Court,


                           /s/ Carol Los Mansmann
                           Circuit Judge

Dated: December 29, 1997
                                        August 6, 1997

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


            Nos. 97-1281, 97-1283 and 97-1287

              LISA MICHELLE LAMBERT
                   v.
         CHARLOTTE BLACKWELL, etc., et al., Appellants
          (E.D. PA Civil No. 96-cv-06244) (SD)


Present: Mansmann, Greenberg & Alarcon, Circuit Judges


    1) Joint Motion by the parties to lodge parts of the record
       on appeal which the Court deems necessary.

     2) Copy of Clerk's Order dated July 10, 1997 referring the above
       to the merits panel.




                             Gayle Burr 597-1089
                           Case Manager GAS

Listed on the Merits for Tuesday, October 21, 1997
                         ORDER


The foregoing motion is granted.



                                   By the Court,


                           /s/ Carol Los Mansmann
                           Circuit Judge

Dated: December 29, 1997
                                         August 6, 1997

         UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


            Nos. 97-1281, 97-1283 and 97-1287

              LISA MICHELLE LAMBERT
                   v.
         CHARLOTTE BLACKWELL, etc., et al., Appellants
          (E.D. PA Civil No. 96-cv-06244) (SD)


Present: Mansmann, Greenberg & Alarcon, Circuit Judges


    1) Motion by Pennsylvania District Attorneys Association to file brief
     as amicus curiae in support of appellant.

    2) Copy of Court's Order dated June 6, 1997 referring the
       above to the merits panel.




                             Gayle Burr 597-1089
                           Case Manager GAS

Listed on the Merits for Tuesday, October 21, 1997
                         ORDER


The foregoing motion is granted.


                                   By the Court,


                           /s/ Carol Los Mansmann
                           Circuit Judge

Dated: December 29, 1997